UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2154


ANDREW CHIEN,

                    Plaintiff - Appellant,

             v.

LIAM O’GRADY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00306-AJT-MSN)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Chien, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andrew Chien appeals the district court’s orders denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971), and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Chien v. O’Grady, No. 1:18-cv-00306-AJT-MSN (E.D. Va. July 9 & Aug. 20, 2018).

We also deny Chien’s motions to assign counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2